Citation Nr: 1206834	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training.

2.  Whether or not a vocational goal is feasible.

(The following issues are the subject of a separate decision:  1.  Entitlement to an initial compensable rating for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective June 17, 2002 through March 9, 2003; 2.  Entitlement to a rating in excess of 10 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective March 10, 2003 through August 25, 2003; 3.  Entitlement to a rating in excess of 20 percent for the residuals of a right foot injury with degenerative arthritis of the talonavicular joint, status post arthrodesis, effective March 1, 2004; and 4.  Entitlement to a total rating due to unemployability due to individual unemployability (TDIU) caused by service-connected disabilities.)


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

In October 2006 and September 2009, the Board of Veterans' Appeals (Board) considered the issues of entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and whether or not a vocational goal is feasible.  Each time, those issues were remanded for further development.  Following the requested development, the case was returned to the Board for further appellate action.

In its April 2005 remand, the Board directed the RO to schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  In September 2006, the Veteran's representative reported that the previous month, the Veteran had withdrawn his request.  The Veteran has not requested that the hearing be rescheduled; and, therefore, the Board will consider his claims based on the evidence currently on file.  

In April 2010, during the course of the appeal, the Veteran appointed a new representative, Kenneth LaVan, Attorney.  However, in October 2011, VA received correspondence from the Veteran revoking that appointment.  The Veteran stated that he would be representing himself before the Board.

After reviewing the record, the Board is of the opinion that additional development of the appeal is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO for further action.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
In correspondence, dated in December 2010, the Veteran raised contentions to the effect that service connection was warranted for a back disorder, hair loss, a right knee disorder, and tinnitus.  He also raised contentions to the effect that an increased rating is warranted for his service-connected left hand injury.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.


REMAND

In its September 2009 remand, the Board directed the RO to take additional development with respect to the issues of entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and whether or not a vocational goal is feasible.  Following that development, the RO was to readjudicate the Veteran's claims.  If the benefits were not granted to the Veteran's satisfaction, he was to be issued a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  

During the development of the appeal, the Veteran declined participation in a VA Individual Extended Evaluation Plan to determine if a vocational goal was feasible.  Therefore, the RO closed his file concerning that matter.  In June 2011, the RO issued the Veteran a Statement of the Case detailing a number of actions it had taken from June 14, 2010 through February 23, 2011 with respect to the development of an Individual Extended Evaluation Plan.  Other than the June 2011 Statement of the Case, those actions have not been documented in the file.  It is reasonable to expect that such documentation exists in the Veteran's VA Vocational Rehabilitation and Education folder.  However, that folder has not been associated with the Veteran's claims file.  

Due to the Veteran's failure to participate in an Individual Extended Evaluation Plan, the RO stated that it would be impossible to determine whether a vocational goal was feasible for the Veteran.  Therefore, the RO closed the Veteran's file.  The RO informed him that if he wished to appeal that determination, he would have to complete a substantive appeal.  However, the Board already has jurisdiction over the issue of whether a vocational goal is feasible for the Veteran.  Therefore, the Board finds no basis for the Veteran to submit a substantive appeal with respect to that issue.

The foregoing discussion notwithstanding, the Board finds that the RO has not considered the issue of entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training.  Indeed, the RO has not yet issued the Veteran a Supplemental Statement of the Case with respect to the issues specifically on appeal:  Entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and Whether or not a vocational goal is feasible.  Such deficiencies suggest less-than-full compliance with instructions in the Board's September 2009 remand and are potentially prejudicial to the Veteran.  As such, they must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  Accordingly, the case is REMANDED to the RO for the following actions:

1.  With respect to the June 2011 Statement of the Case, associate with the claim file documentation of the actions taken from June 14, 2010 through February 23, 2011.  This should include, but is not limited to, association of the Veteran's VA Vocational Rehabilitation and Education folder with his claims file.  

2.  When the actions requested in Part 1 have been completed, undertake any other indicated development. Then readjudicate the issues of entitlement to reimbursement for equipment purchased for Vocational Rehabilitation and Education training and Whether or not a vocational goal is feasible.   

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  In this regard, the Board emphasizes that the Veteran's appeal 

has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


